Citation Nr: 1713008	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-31 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 31, 2014.

 2. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from December 31, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to October 1987.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The RO granted a rating of 70 percent for PTSD in a January 2015 rating decision, effective December 31, 2014.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id.  

The Board remanded the issues on appeal for additional development in March 2016.  The directives having been substantially complied with the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to December 31, 2014, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of mood, difficulty sleeping, irritability, anxiety, depression, avoidance, and difficulty establishing and maintaining effective social relationships, but not by occupational and social impairment with deficiencies in most areas.

2. From December 31, 2014 forward, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas including work, family relationships, judgment, thinking, and mood due to symptoms such as difficulty sleeping, irritability, anger, anxiety, depression, avoidance, and inability to establish and maintain effective relationships, but not by total occupational and social impairment.


CONCLUSIONS OF LAW

1. Prior to December 31, 2014, PTSD is no more than 50 percent disabling.  38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. From December 31, 2014 forward, PTSD is no more than 70 percent disabling.  38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records (STRs) and post-service VA treatment records.

The Veteran was also afforded examinations as to PTSD in October 2008, and December 2014.  As these examinations were based on a review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, neither the Veteran nor his representative identified any other  shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

This case was most recently before the Board in March 2016, and was remanded for additional development to obtain outstanding private treatment records.  In April 2016, the VA sent the Veteran VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs (VA) and VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs (VA) in order to obtain relevant treatment records from his private medical provider.  The Veteran did not respond to the VA's request, nor did he submit a copy of the requested records.  Without the completed release by the Veteran, the VA was unable to obtain the private medical records.  As such, the Board finds there has been substantial compliance with the prior remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

III. Schedular Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has already been assigned staged ratings for PTSD.  Here, we find that there has been a change in the level of disability and a staged rating is warranted.  The December 2014 examiner noted a change in disability and the veteran reported that symptoms had worsened over the past year. However, it is not until this report that there has been an exact date of change in disability.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2016).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD is rated as 50 percent disabling prior to December 31, 2014 and rated as 70 percent disabling from December 31, 2014 forward, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.)  Id.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that 38 C.F.R. § 4.130 has been revised to refer to the recently released DSM-5, which does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  

According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

IV. Analysis 

The Veteran contends that he is entitled to a rating in excess of 50 percent for his service-connected PTSD prior to December 31, 2014 and a rating in excess of 70 percent from December 31, 2014 forward. 

A. Prior to December 31, 2014

Based on the evidence of record, the Board finds that prior to December 31, 2014 a 50 percent rating for PTSD, but no higher is warranted.  

December 2008 lay statements from the Veteran note that he has had suicidal thoughts as well as panic attacks.  The Veteran is competent to testify to such lay observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, these statements are entitled to probative value as to the severity of his PTSD during this period on appeal.

In July 2008, the Veteran's private physician stated that the Veteran had ongoing trouble sleeping, nightmares and difficulty maintaining social relationships.  The physician determined that the Veteran's GAF score, although at times has been as low as 45, is currently between 55 and 60, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, or occupational functioning.

The Veteran was also afforded a VA examination in October 2008, where the Veteran reported recurrent distressing dreams, general avoidance of activities, places, or people that arouse recollections of the trauma experienced in service, markedly diminished interest in significant activities, difficulty sleeping, and increased irritability and anger.  The examiner noted the Veteran reported quality relationships with his wife, children and friends, and regular attendance at church.  At the time of this examination, the Veteran had been employed fulltime for sixteen years as a deputy sheriff.  The examiner diagnosed PTSD and assigned a GAF of 60.  

The Board notes that the examiner reported that the Veteran's "disturbance causes clinically significant distress or impairment in social, occupational or other important areas of functioning."  However, at the time of this assessment, the Veteran had maintained consistent, gainful employment as a deputy sheriff, which he significantly enjoyed, as well as close relationships with family and friends.  Therefore, the Board finds this statement warrants less probative value.

The Board finds that the Veteran's symptoms remained relatively consistent throughout this period on appeal, and a 50 percent rating is warranted for this entire period. The evidence of record reflects the Veteran's PTSD has been manifested by difficulty sleeping and nightmares, intrusive thoughts, anxiety, a lack of ability to socialize comfortably and difficulty recalling combat events.  The Veteran maintained employment and reported being very happy at work.  He also had a stable relationship with his family and friends.  Such symptomatology is most consistent with a 50 percent rating. 

At no point during this period has the Veteran's service-connected PTSD shown to have been productive of an increased level of social or occupational inadaptability so that the criteria for a rating of 70 percent or higher was assignable.  Although the Veteran asserts that he has had suicidal thoughts and ritualist behavior, the evidence does not show symptoms such as: intermittently illogical, obscure, or irrelevant speech; impaired impulse control; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; or the inability to establish effective relationships that would be required for the assignment of a rating in excess of 50 percent. 

The Board further notes that the majority of GAF scores assigned during the relevant time period are from 55 to 60, reflecting moderate symptoms.  These scores suggest a level of overall disablement consistent with no more than a 50 percent rating.  GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016).  When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating.  As noted above, the Veteran remains married, has maintained relationships with his family, and his judgment and thinking have been shown to be largely intact.  When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating, for this period on appeal. 

Accordingly, the Board finds that a 50 percent, but no higher, rating for PTSD is warranted for the entire appeal period.

B. From December 31, 2014 forward

Based on the evidence of record, the Board finds that from December 31, 2014 forward, the preponderance of the evidence finds that at no time during this period on appeal is a rating in excess of 70 percent warranted for his service-connected PTSD.  

During this period, the Veteran was afforded a VA examination in December 2014.  The Veteran reported that his symptoms worsened since his last examination in October 2008.  At this examination, the Veteran reported that he has ongoing trouble sleeping, nightmares, difficulty establishing relationships, anxiety and disturbances in motivation and mood.  The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, these statements are entitled to probative value as to the severity of his PTSD during this period on appeal.

The examiner reported that the Veteran was well dressed, maintained eye contact and was in no acute distress.  The Veteran did not report homicidal/suicidal ideations or auditory/visual hallucinations.  The examiner noted occupational and social impairment with deficiencies in most areas.  The Veteran had depressed mood, anxiety, chronic sleep impairment, disturbance of motivation, and difficulty establishing and maintaining effective work and social relationships.  The Veteran reported he had retired from working, and was maintaining ongoing social relationships.  

The Board finds that the Veteran's symptoms have remained relatively consistent throughout this period on appeal, and a 70 percent rating is warranted for this entire period.  At no point during the period of appeal, has the Veteran's service-connected PTSD shown to have been productive of an increased level of social or occupational inadaptability so that criteria for a rating of 100 percent rating was assignable. 

Significantly, the evidence does not show symptoms such as gross impairment in thought process or communication, persistent delusions, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene, disorientation to time or place, and memory loss for names of close relatives of the Veteran's own name.  In fact, the manifestations fall far short of such severity.

Accordingly, the Board finds that a 70 percent, but no higher, rating for PTSD is warranted for this period on appeal.

V. Additional Considerations

The Board also has considered whether referral for extraschedular consideration is warranted, during any period on appeal.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

The first Thun element is not satisfied here.  The Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, for each period on appeal, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's symptoms.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis, for either period on appeal.

Additionally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Furthermore, when 38 C.F.R. § 3.321 (b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).

Finally, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, there is no suggestion, either from the record or the Veteran, that he is unemployable solely due to his service-connected PTSD.  In fact, before his retirement, the Veteran reported that he was happily employed full-time.  Accordingly, the Board concludes that the issue of entitlement to TDIU is not presently before the Board.


ORDER

Entitlement to a rating in excess of 50 percent prior to December 31, 2014, for PTSD is denied.

Entitlement to a rating in excess of 70 percent from December 31, 2014 forward, for PTSD is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


